Title: From George Washington to Brigadier General James Mitchell Varnum, 31 October 1777
From: Washington, George
To: Varnum, James Mitchell



Sir
Head Quarters [Whitpain Township, Pa.] 31st October 1777

The Loss of our heavy Cannon on the North River, and the possibility however remote, of our losing those which are in the Forts on Delaware, in which case we should be totally divested of an essential defence against the Enemys Ships—make it adviseable to remove from Red bank and Fort Mifflin all the large Calibers that can possibly be spared from their necessary defence, to some Place of Safety where they may be kept in reserve. Fort Mifflin has had an acquisition of Cannon taken from the Wreck of the Augusta, which will probably have given that post a superfluous number—The approaching Frosts will effectually stop the blasts of our Furnaces, which is a farther cogent reason for making a store of heavy Cannon, in case of accidents.
In my Letter to General Forman, I mention’d that the Crews on board the Galleys should not expose themselves in dragging for Cannon, to the fire of a battery which he thinks the Enemy have raised to interrupt them—but if a Plan which I have suggested to him can be carried into Execution—the objection will be removed, and a farther acquisition may be made of the valuable Article in question. I am Sir Your humble Servt

Go: Washington


It will be necessary to consult the Commodore upon the Subject abovemention’d—he will judge of the Safety with which the Galleys may proceed in dragging for the Cannon.

